Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 22, 2019

                                       No. 04-19-00665-CR

                                    John Stewart MUELLER,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 198th Judicial District Court, Bandera County, Texas
                                    Trial Court No. 19-009
                         Honorable M. Rex Emerson, Judge Presiding


                                          ORDER
        Appellant filed a pro se notice of appeal on September 30, 2019, to appeal the trial
court’s denial of his motion to suppress. Thereafter, the trial court clerk filed the clerk’s record.
The clerk’s record does not contain a final judgment of conviction. “With certain exceptions . . .,
this court has jurisdiction to consider an appeal filed by a criminal defendant only after a final
judgment of conviction.” Zamarripa v. State, No. 04-16-00274-CR, 2016 WL 3085932, at *1
(Tex. App.—San Antonio June 1, 2016, no pet.) (mem. op., not designated for publication)
(citing TEX. CODE CRIM. PROC. art. 44.02); accord McKown v. State, 915 S.W.2d 160, 161 (Tex.
App.—Fort Worth 1996, no pet.) (“Generally, we only have jurisdiction to consider an appeal by
a criminal defendant where there has been a judgment of conviction.”). It is therefore
ORDERED that appellant show cause in writing within fifteen days from the date of this order
why this appeal should not be dismissed for lack of jurisdiction. All other appellate deadlines
are SUSPENDED pending further order of this court.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of October, 2019.



                                              ___________________________________
                                              LUZ ESTRADA,
                                              Chief Deputy Clerk